Citation Nr: 1131336	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  11-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   





INTRODUCTION

The Veteran had active military service from January 1942 to December 1943.  He died in April 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado, in which the RO effectuated an October 2009 Board decision wherein entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 was granted.  In the October 2009 Board decision, the Board found that a February 1983 rating decision confirming a 30 percent rating for the Veteran's service-connected nervous condition contained clear and unmistakable error (CUE).  As a result of CUE being found in the February 1983 rating decision and a total disability rating for unemployability being effectuated by that rating decision, the Veteran had a total disability rating in effect for 10 years immediately prior to the date of his death in April 2000.  Thus, the criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 had been met.  In February 2010, the appellant, through her attorney-representative, filed a notice of disagreement (NOD).  The appellant's attorney-representative stated that VA erred by failing to pay the appellant the accrued benefits due and payable as a result of the revision of the February 1983 RO rating decision.  A statement of the case (SOC) was issued in February 2011, and the appellant, through her attorney-representative, filed a substantive appeal in March 2011.               

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran had no claims for VA benefits pending at the time of his death in April 2000.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010);38 C.F.R. § 3.1000(a) (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matter

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, where the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As explained further below, the Veteran did not have a pending claim at the time of his death.  The appellant's claim for accrued benefits is thus precluded by the applicable law and regulations, and the VCAA is therefore inapplicable to this claim.


II. Pertinent Laws and Regulations

CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k).   

DIC under 38 U.S.C.A. § 1318

Where a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits.  Benefits are payable to the surviving spouse of a "deceased Veteran" in the same manner as if the death were service- connected. 38 U.S.C.A. § 1318(a).  A deceased Veteran for purposes of this provision is a Veteran who dies not as the result of the Veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the Veteran's death based on clear and unmistakable error [emphasis added]) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the Veteran's separation from service.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2010); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).


Accrued Benefits

VA law provides that where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an accrued benefits claim is derivative of the veteran's claim and that an accrued benefits claimant cannot be entitled to a greater benefit than the veteran would have received had he lived.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the veteran and pursue his claim after his death.").


III.  Analysis

In a February 1983 rating decision, the RO confirmed a 30 percent evaluation for the Veteran's service-connected anxiety reaction.  The Veteran was notified of this decision in March 1983, including his appellate rights, but he did not appeal this action.  Thus, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

By an October 1996 rating action, the RO increased the disability rating for the Veteran's service-connected anxiety reaction from 30 to 100 percent disabling, effective from May 21, 1996.      

In April 2000, the Veteran died.  Subsequently, the appellant, who is the Veteran's surviving spouse, submitted a claim for CUE.  She contended that the February 1983 rating decision was clearly and unmistakably erroneous because it did not assign a 100 percent rating under VA's rating schedule for mental disorders.  She also submitted a claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  The RO denied her claims and she filed timely appeals.  

In an October 2009 decision, the Board found CUE in the February 1983 rating decision.  As a result of the CUE finding, the Board determined that a total disability rating based upon individual unemployability (TDIU) was warranted as of the February 1983 rating action.  In addition, because the Veteran was in receipt of a continuous total disability rating for a period of 10 years immediately preceding his death in April 2000, the appellant was eligible for DIC benefits under 38 U.S.C.A. § 1318.  Accordingly, the Board granted entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  


Pursuant to the Board's October 2009 decision, the RO, in a December 2009 rating action, granted the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318.  However, the RO also noted that although the Board had determined that a CUE had been established in the February 1983 rating decision assigning a 30 percent evaluation for anxiety and amended the decision to show a total disability rating, entitlement to accrued benefits based on a claim of CUE in a previously adjudicated claim was not warranted.  See Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998).  The Board's decision that CUE existed in the February 1983 rating decision resulting in the Veteran being considered totally disabled from a service-connected disability for a period of 10 years at the time of death, was for the sole and limited purpose of establishing claimant's entitlement to DIC and did not extend to accrued benefits.        

In February 2010, the appellant, through her attorney-representative, filed an NOD.  The appellant's attorney-representative stated that VA erred by failing to pay the appellant the accrued benefits due and payable as a result of the revision of the February 1983 RO rating decision.  According to the appellant's attorney-representative, the RO's reliance on the Haines case was misplaced.  The Haines case dealt with a surviving spouse's ability to substitute for her deceased husband's pending claim for CUE.  The attorney-representative reported that the appellant was not seeking to be substituted in a pending claim for CUE; rather, she was seeking revision of the VA's February 1983 rating decision under the express authority in the provisions of 38 C.F.R. § 3.22(b)(1).  In this regard, the Board concurs.  With respect to the appellant's previous claim under the provisions of 38 U.S.C.A. § 1318, the implementing regulation of 38 C.F.R. § 3.22 expressly authorizes CUE as a basis to establish entitlement.  38 C.F.R. § 3.22(b)(1).  Thus, with respect to her claim for benefits under § 1318, she established CUE in a prior decision, which in turn granted the Veteran a continuous total disability rating for a period of 10 years immediately preceding his death in April 2000, and made her eligible for DIC benefits under § 1318.   However, with respect to her claim for accrued benefits under 38 U.S.C.A. § 5121, the Board notes that in Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving dependent to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997), which stated that a consequence of the derivative nature of the surviving dependent's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving dependent has no claim upon which to derive his or her own application.  Jones, 136 F.3d at 1300.  

In light of the above, the Board notes that the Veteran had no claims for VA benefits pending at the time of the his death.  Absent such a claim, there is no basis of entitlement under 38 U.S.C.A. § 5121(a).  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law).     

The appellant's attorney-representative recognizes that the Veteran did not have a claim pending at the time of his death.  However, the attorney-representative states that under 38 U.S.C.A. § 5121, periodic monetary benefits authorized under "laws administered by VA, to which an individual was entitled at his or her death under existing ratings or decisions [emphasis added] or those based on evidence in the file at date of death," and due and unpaid will, upon the death of such person, be paid as defined by regulation.  Thus, the appellant's attorney-representative contends that the plain language of § 5121 requires that the VA pay a qualifying survivor "accrued benefits" based on the deceased veteran's entitlement "at death under existing ratings or decisions."  The attorney-representative notes that the VA's February 1983 rating decision was an existing decision at the time of the Veteran's death.  Under the provisions of 38 U.S.C.A. § 5109A(b), "for the purposes of authorizing benefits, a rating or other adjudicative decision that constitutes a reversal or revision of a prior decision on the grounds of clear and unmistakable error has the same effect as if the decision had been made on the date of the prior decision."  As such, given that CUE was found in the February 1983 rating decision and that it was revised to assign a 100 percent rating from October 5, 1982, the attorney-representative contends that the revision had the same effect as if the decision had been made on the date of the prior decision.  Thus, the provisions of § 5121(a) required the VA to make payable to a qualifying survivor the "periodic monetary benefits" which were due and payable based on the existing ratings and decisions, which, according to the attorney-representative, would include the February 1983 rating action.  Therefore, at the time of the Veteran's death, he was due "periodic monetary benefits" from October 5, 1982 to May 21, 1996.  Specifically, the attorney-representative contends that the Veteran was due "periodic monetary benefits" in the amount representing the difference between the 40 percent combined rating he was paid from October 5, 1982 to May 21, 1996, and the 100 percent rate of compensation to which he was lawfully entitled.  Those were accrued benefits payable under the provisions of 38 U.S.C.A. § 5121(a) to the appellant.

In response to the attorney-representative's contentions, the Board notes that pertinent to the appellant's previous claim under the provisions of 38 U.S.C.A. § 1318, the implementing regulation of 38 C.F.R. § 3.22 expressly authorizes CUE as a basis to establish entitlement.  38 C.F.R. § 3.22(b)(1).  Under 38 C.F.R. § 3.22, a surviving spouse may establish entitlement to DIC where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: that the veteran was continuously rated totally disabled for the 10 years immediately preceding death.  "Entitled to receive" in this context includes the situation where a veteran had applied for compensation but had not received total disability compensation due solely to CUE in a VA decision.  38 C.F.R. § 3.22(b) (2010).  Thus, in order to receive DIC benefits under § 1318, the appellant filed a CUE claim.  The purpose of the CUE claim was to show that a total disability rating was warranted for the Veteran's service-connected anxiety reaction at the time of the February 1983 rating decision, thereby granting him a continuous total disability rating for a period of 10 years immediately preceding his death in April 2000, and making her eligible for DIC benefits under 38 U.S.C.A. § 1318.  The appellant ultimately prevailed with both her CUE and § 1318 claims.     

In light of the above, the Board notes that the sole reason why the appellant filed her CUE claim was as an avenue to receive DIC benefits under § 1318.  She did not file a CUE claim under 38 U.S.C.A. § 5121 for accrued benefits.  In fact, unless the Veteran had a CUE claim pending at the time of his death, she did not have any legal right to pursue a CUE claim for accrued benefits.  VA is precluded from paying accrued benefits based on CUE in a veteran's case unless there was a CUE claim pending from the veteran at the time of the veteran's death.  As previously stated, the Veteran had no claims, including any CUE claims, pending at the time of the his death.  

The Board recognizes the attorney-representative's contention that given that CUE was found in the February 1983 rating decision and that it was revised to assign a 100 percent rating from October 5, 1982, then under 38 C.F.R. § 3.105(a), the revision had the same effect as if the decision had been made on the date of the prior decision.  In this regard, the Board notes that under 38 C.F.R. § 3.105(a), for the purpose of authorizing benefits [emphasis added], the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  Thus, for the purpose of authorizing the appellant DIC benefits under § 1318, after CUE was found in the February 1983 rating decision and the Board determined that a total disability rating was warranted as of the February 1983 rating action, it had the same effect as if the decision had been made on the date of the prior decision.  In addition, because the Veteran was then in receipt of a continuous total disability rating for a period of 10 years immediately preceding his death in April 2000, the appellant was eligible for DIC benefits under 38 U.S.C.A. § 1318 and was granted such benefits.  Therefore, the Board recognizes that when the VA's February 1983 rating decision was revised based on a finding of CUE, it had the same effect as if the decision had been made on the date of the prior decision.  However, such determination was only in the context of the appellant's § 1318 claim; it was not in the context of the appellant's claim for accrued benefits under 38 U.S.C.A. § 5121.  Accordingly, the Board acknowledges the attorney-representative's contention that since the February 1983 was an existing rating at the time of the Veteran's death, and that because CUE was found in that rating and it was revised to show a 100 percent rating for the Veteran's service-connected anxiety reaction, then at the time of the Veteran's death, he was due "periodic monetary benefits" in the amount representing the difference between the 40 percent combined rating he was paid from October 5, 1982 to May 21, 1996, and the 100 percent rate of compensation to which he was lawfully entitled, and as such, those were accrued benefits payable under the provisions of 38 U.S.C.A. § 5121(a) to the appellant.  However, the sole purpose of finding CUE in the February 1983 rating action was so that the appellant could receive DIC benefits under § 1318; the purpose was not so that she could receive accrued benefits under § 5121.  Thus, with respect to the appellant's claim for accrued benefits under § 5121, the February 1983 rating decision which existed at the time of the Veteran's death remains in its original form; there is no finding of CUE in that decision in the context of the appellant's claim for accrued benefits under § 5121.  In other words, the February 1983 rating decision was of record at the time of the Veteran's death and it confirmed a 30 percent rating for the Veteran's service-connected anxiety reaction; there was no finding of CUE in the February 1983 rating decision revising such decision and assigning a 100 percent rating from October 5, 1982.  Therefore, at the time of the Veteran's death, he was not entitled to benefits under an existing rating or decision.  



In light of the foregoing, the Board notes that since the Veteran had no claims for VA benefits pending at the time of the his death, the appellant's claim must therefore be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.  


ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


